Citation Nr: 0637067	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection a heart 
disorder secondary to a service-connected generalized anxiety 
disorder, and if so, whether service connection is warranted 
for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk



INTRODUCTION

The veteran had active military service from February 1959 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in San Juan, Puerto Rico.

The Board notes that in an August 2006 letter the veteran 
states that his psychiatric condition has worsened.  This may 
indicate a desire to open a claim for an increased evaluation 
of his service-connected generalized anxiety disorder.  
Seeing as a claim for an increased evaluation has not been 
filed by the veteran, this issue is referred to the RO for 
further clarification and, if indicated by the veteran, 
development and consideration.

The issue of whether service connection is warranted for a 
heart disorder secondary to a service-connected generalized 
anxiety disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA properly notified the veteran of a September 1998 
rating decision of the RO that denied the veteran's claim of 
entitlement to service connection for a heart disorder 
secondary to a service-connected generalized anxiety 
disorder, as well as his appellate rights; however, the 
veteran did not perfect an appeal of this September 1998 
rating decision.

2. Evidence associated with the claims file after the RO's 
last final denial in September 1998 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for a heart disorder secondary to 
a service-connected generalized anxiety disorder.


CONCLUSIONS OF LAW

1. The September 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for a heart 
disorder secondary to a service-connected generalized anxiety 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for residuals of a spine 
injury, the Board notes that a lengthy discussion of VCAA 
notice is unnecessary as the Board is reopening this claim.  
However, the Board notes that a March 2003 letter sent to the 
veteran provided notice regarding what the evidence must show 
in order to substantiate his underlying claim of service 
connection for a heart disorder secondary to a service-
connected generalized anxiety disorder.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Additionally, the March 
2003 letter advised the veteran of VA's duties under the VCAA 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the veteran was not provided adequate 
notice in accordance with Kent regarding what constitutes 
"new and material evidence," nor was he provided notice 
regarding what the evidence must show in order to reopen his 
underlying claim of service connection.  However, seeing as 
the Board is reopening the veteran's claim, it finds such 
errors to be nonprejudicial to the veteran.

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as well as all medical 
records provided by the veteran.  The Board notes that there 
are missing VA and private treatment records; however, such 
records are not needed in order to reopen the veteran's 
claim.  The evidence submitted since the previous final 
denial is sufficient.  However, once the veteran's appeal is 
reopened and ready to be considered on the merits, these 
records should be obtained.  The remand portion of this Board 
decision corrects this error below.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the issue of reopening the veteran's claim has 
been obtained, and that the case is ready for appellate 
review.



Analysis

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in a September 1998 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, VA Mayaguez Clinic records from July 1997 to 
August 1998, VA hospitalization records for June 1998, San 
Juan VA medical records from June 1998 to July 1998, and an 
August 1998 VA examination.

The September 1998 rating decision notes that the veteran has 
not presented evidence establishing any relationship between 
arteriosclerotic heart disease and his service-connected 
generalized anxiety disorder.  The veteran was mailed a copy 
of the September 1998 rating decision.  As the veteran did 
not timely appeal the RO's decision, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

In March 2003, the veteran requested that the RO reopen his 
claim.  In an April 2003 rating decision, the RO denied the 
veteran's request to reopen his claim.  The veteran received 
notice of the decision and timely appealed it.

Following the RO's denial in September 1998, additional 
evidence was associated with the claims file, including more 
statements from the veteran, a May 2000 administrative 
decision by the State Insurance Fund Corporation, 
hospitalization records from Hospital San Carlos for the 
period from February 2001 to March 2001, a September 2002 
electrocardiographic report, an October 2002 statement by Dr. 
Delgado Cruz, an April 2005 medical evaluation report by Dr. 
Perez Munoz, and an undated medical report by Dr. Figueroa.

The October 2002 statement by Dr. Delgado Cruz appears to 
indicate that there may be a relationship between the 
veteran's left ventricular systolic dysfunction and recent 
angina and his mental condition and depressive disorder.  
Additionally, the April 2005 treatment report by Dr. Perez 
Munoz and an undated report by Dr. Figueroa indicate that his 
heart problems may be related to his work pressures and 
reference is made to nervousness.  

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board notes that all of the evidence listed above presents 
evidence which was not available at the time of the prior 
decision in this matter.  Therefore, the Board considers it 
to be new evidence.  The Board is also of the opinion that 
the October 2002 statement by Dr. Delgado Cruz, the April 
2005 treatment report by Dr. Perez Munoz, and the undated 
report by Dr. Figueroa is information that is material to the 
veteran's claim.  At the time of the September 1998 rating 
decision, there was no competent evidence in the record 
indicating a potential link between the veteran's heart 
disorder and his service-connected generalized anxiety 
disorder.  The newly submitted evidence, however, suggests 
that such a link may exist.  Therefore, presuming the 
credibility of the evidence submitted, the October 2002 
statement by Dr. Delgado Cruz, the April 2005 treatment 
report by Dr. Perez Munoz, and the undated report by Dr. 
Figueroa are new and material evidence.  See Justus, supra.  
The Board therefore holds that the newly submitted evidence 
is so significant that it must be considered in order to 
fairly decide the merits of this claim, and as such, the 
claim for entitlement to service connection for a heart 
disorder secondary to a service-connected generalized anxiety 
disorder must be reopened for full review.  38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a heart disorder 
secondary to a service-connected generalized anxiety disorder 
is reopened, and to this extent the claim is granted.


REMAND

The veteran contends that he is entitled to service 
connection for a heart disorder secondary to his service-
connected generalized anxiety disorder.  Additionally, in the 
October 2006 informal hearing presentation, the veteran's 
representative appears to argue that if the veteran is not 
entitled to service connection for a heart disorder as 
proximately due to his generalized anxiety disorder, then he 
is at least entitled to compensation for aggravation of his 
nonservice-connected heart disorder by his service-connected 
generalized anxiety disorder.  

Service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  The Court has held 
that entitlement to service connection may also be granted 
for aggravation of a nonservice-connected condition by a 
service-connected condition.  This determination rests upon 
the meaning of disability, defined for this purpose as "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  See Allen 
v. Brown, 7 Vet. App. 439, 446 and 448 (1995).

A. VA Treatment Records Not Obtained

A VA Form 21-4142, received around April 2004, indicates that 
the veteran reports hospitalization and outpatient treatment 
at the following VA facilities for the specified periods of 
time: (1) San Juan VA Health Care System (VAHCS) - 1984 
(hospitalized), 1998, and 2003; (2) Tampa VA Medical Center 
(VAMC) - 1997; (3) Miami VAHCS - June 1998 (hospitalized); 
and (4) Mayaguez Outpatient Clinic - May 1997 to present.  
The claims folder contains VA treatment records from Miami 
VAHCS for June 1998, San Juan VAHCS from June 1998 to July 
1998, and Mayaguez Outpatient Clinic from July 1997 to August 
1998.  A VA records request is also on file for San Juan 
VAHCS for records dating from May 1997 to July 1998.  There 
is no indication that additional records requests were made 
for the absent records noted above.

As noted by the veteran's representative in the October 2006 
informal hearing presentation, VA has a duty to obtain all 
outstanding identified VA treatment records as such records 
are constructively in the possession of VA adjudicators 
during the consideration of a claim.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the Board must remand this 
appeal to obtain the following VA records: (1) San Juan VAHCS 
- 1984, July 1998 to December 1998, and 2003; (2) Tampa VAMC 
- 1997; and (3) Mayaguez Outpatient Clinic; August 1998 to 
present.

B. New Private Records Identified

In addition to the VA medical records discussed above, the 
veteran indicated in an April 2004 written statement that he 
was recently hospitalized on March 4, 2004, at Hospital La 
Concepcion in Mayaguez, Puerto Rico.  His statement also 
indicates that he would like VA to obtain his medical records 
from this facility.  Thus, on remand, an Authorization and 
Consent to Release Information should be obtained from the 
veteran, and the records should be requested.

C. VA Examination

The veteran was previously afforded a VA examination in 
August 1998 in conjunction with his current claim on appeal.  
While this examination was adequate at the time, new medical 
evidence has been received which necessitates a new VA 
examination.  As was previously discussed in the above 
decision, an October 2002 statement by Dr. Delgado Cruz 
appears to indicate that there may be a relationship between 
the veteran's left ventricular systolic dysfunction and 
recent angina and his mental condition and depressive 
disorder.  Additionally, an April 2005 treatment report from 
Dr. Perez Munoz and an undated report from Dr. Figueroa 
indicate that his heart problems may be related to his work 
pressures and reference is made to nervousness.  The Board 
also notes that the veteran's representative has proposed 
entitlement based on aggravation of a nonservice-connected 
disability by his service-connected condition.  See 38 C.F.R. 
§ 3.310 (2006).  The above mentioned private medical records 
all pertain to the etiology of his current heart disorder, 
including direct causation and aggravation.  Thus, the record 
contains evidence indicating a possible association between 
the veteran's current heart disorder and his service-
connected generalized anxiety disorder under both theories of 
entitlement.  See 38 C.F.R. § 3.159(c)(4) (2006).  The Board 
therefore concludes that a new VA examination is necessary in 
order to adequately decide the veteran's claim.  At the new 
VA examination, the examiner should consider the medical 
opinions/evidence submitted by the veteran which were not 
previously available to the August 1998 VA examiner, as well 
as whether any heart disorder was caused by or aggravated by 
his service-connected generalized anxiety disorder.

D. Amended Regulation

Since the veteran's appeal was certified to the Board, the 
regulations pertaining to compensation for aggravation of a 
nonservice-connected disability by a service-connected 
disability were amended, effective October 10, 2006.  See 71 
Fed. Reg. 52744-52747 (2006) (presently codified at 38 C.F.R. 
§ 3.310 (2006)).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
But see VAOPGCPREC 7-2003 (Nov. 19, 2003), pointing out that 
the U. S. Court of Appeals for the Federal Circuit - in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) - overruled 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), to the 
extent that Karnas conflicts with the precedents of the 
Supreme Court and the Federal Circuit.  That is, when amended 
regulations expressly state an effective date and, as in this 
case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See also VAOGCPREC 3- 2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2006).

Seeing as the Board will consider the veteran's claim under 
both the old and new regulation, the veteran should be 
provided notice regarding the substance of the new 
regulation.  Thus, when a new supplemental statement of the 
case is issued, a copy of the amended 38 C.F.R. § 3.310 
should be provided.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records, to 
include hospitalization records, from (1) 
the San Juan VAHCS for 1984, July 1998 to 
December 1998, and 2003; (2) the Tampa 
VAMC for 1997; and (3) the Mayaguez 
Outpatient Clinic for August 1998 to 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2. After securing any necessary release 
from the veteran, obtain the records from 
Hospital La Concepcion for March 2004.  

3. Schedule the veteran for a VA 
examination.  Such examination is for the 
purpose of ascertaining the etiology of 
any current heart disorder.  The claims 
file must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should specify the 
nature of any heart problems, providing 
diagnoses for all identified heart 
disorders, and providing an opinion as to 
whether any current heart disorder is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the veteran's service-connected 
generalized anxiety disorder, including 
whether his generalized anxiety disorder 
caused, contributed to cause, or 
chronically worsened a current heart 
disorder.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has a heart disorder that is 
related to his service connected 
generalized anxiety disorder, on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4. After completion of the above and any 
other development deemed necessary, review 
the expanded record, including the May 
2005 treatment report by Dr. Perez Munoz 
submitted to the Board after the October 
2004 supplemental statement of the case, 
and determine if the benefits sought can 
be granted.  Unless the benefits sought 
are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The "Pertinent Laws and 
Regulations" section should include a 
copy of the recently amended 38 C.F.R. 
§ 3.310 (2006).  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


